ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 1/28/2022, in pages 7-11, with respect to Claims 1, 9 and 14 have been fully considered and are persuasive.  
Amendment to Claims 1, 9, 14 and 19 has been acknowledged. 
Amendment to claims 1, 9 and 14 overcomes 103 rejections.
Amendment to claim 19 overcomes claim objection.

Allowable Subject Matter
Claims 1-3, 6-10, 13-16 and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “FFT circuits coupled to receive the digital radar data and configured to output FFT data corresponding to oversampled pixel range values, the FFT circuits being configured to apply FFT processes without zero-padding wherein the FFT circuits are configured to output K interpolated FFT data points based upon pixel ranges and perform K/N instances of N-sample FFT operations to generate the interpolated FFT data, wherein the interpolated FFT data have a K/N times smaller range resolution, and wherein K, N, and K/N are integers and K>N”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-3, 6-8 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-15 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 9, none of the prior art of record either taken alone or in combination discloses the claimed “FFT circuits coupled to receive the digital radar data and configured-to output FFT data corresponding to oversampled pixel range values, the FFT circuits being configured to apply FFT processes without zero-padding wherein the FFT circuits are configured to output K interpolated FFT data points based upon pixel ranges and perform K/N instances of N-sample FFT operations -3-Application No: 16/668,772 Attorney Docket No: 82155327US01 to generate the interpolated FFT data, wherein the interpolated FFT data have a K/N times smaller range resolution, and wherein K, N, and K/N are integers and K>N”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 10 and 13 depends ultimately from allowable, independent claim 9, so each of dependent claims 10 and 13 is allowable for, at least, the reasons for which independent claim 9 is allowable. 
As for independent claim 14, none of the prior art of record either taken alone or in combination discloses the claimed -4-Application No: 16/668,772 “Attorney Docket No: 82155327US01processing, with FFT circuits, the digital radar data by applying FFT processes without zero- padding to output FFT data corresponding to oversampled pixel range values wherein processing the digital radar data by applying FFT processes includes interpolating the FFT data based upon pixel ranges to generate interpolated FFT data prior to the outputting and performing K/N instances of N-sample FFT operations to generate the interpolated FFT data, wherein the interpolated FFT data have a K/N times smaller range resolution, and wherein K, N, and K/N are integers and K>N”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 15-16 and 19-20 depends ultimately from allowable, independent claim 14, so each of dependent claims 15-16 and 19-20 is allowable for, at least, the reasons for which independent claim 14 is allowable. 
The closest prior art is found to be:
Alland et al. (EP2045877A1) which discloses radar system including method of digital beamforming and detecting targets (Fig. 1; para 1); the processor 14 oversamples the time-multiplexed baseband data by a suitable factor so that the ranging FFT provides range coverage well beyond the maximum range of interest...since the data is oversampled, no zero padding is required (para 30); the processor 14 then forms a ranging FFT, a range cutoff, a Doppler FFT, and a digital beam forming FFT to transform the data from each receive subarray 16B into range-_Doppler-_angle bins, as illustrated in Fig.6, according to one embodiment…according to an alternate embodiment, the range-_Doppler bins from each subarray are non-_coherently integrated for input to the detection process. The digital beamforming FFT can then only be performed on the range-_Doppler bins with detections to transform the related data across subarrays into angle bins. Thus, the use of non-_coherent integration across the antenna subarrays prior to detection provides sensitivity gain 
Zeoli et al. (US 5,448,241) which discloses that the focused data is compressed using a weighted FFT as indicated in step 25b and the magnitude of each pixel is recorded as indicated in step 25c (col 3 lines 30-58).
Marvasti et al. (US 9,729,160 B1) which discloses exemplary block diagram and signal flows for the reconstruction processes of IMAT (Iterative Method with Adaptive Thresholding) and IMATI (IMAT with Interpolation). This process gradually extracts the sparse signal components by iterative thresholding of the estimated signal (in the FFT domain) thereby promoting sparsity. Note that as the sampling instances are quantized, the samples are located on a grid (placed at integer multiples of the temporal resolution Δt) and hence we need to assume a discrete signal model for analytical studies. The iterative reconstruction formulas according to some embodiments of the disclosed invention are given as:
    PNG
    media_image1.png
    23
    252
    media_image1.png
    Greyscale
 where, 
    PNG
    media_image2.png
    18
    102
    media_image2.png
    Greyscale
 are the original signal and its reconstructed version at the kth iteration (col 9 lines 45- 55:  FIGS. 9a-9b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648